TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                  JUDGMENT RENDERED DECEMBER 14, 2018



                                NO. 03-18-00527-CV


                      Chesapeake Exploration, L.L.C., Appellant

                                         v.

RaeMay Minerals, LLC; ERC Minerals, Ltd.; Frances Carr Tapp; Pauley Minerals, Ltd.;
        Amelia Rossi-Landi, Trustee of the Amelia Ross-Land Revocable Trust;
        Emma Rossi-Landi, Trustee of the Emma Rossi-Landi Revocable Trust;
      Beatrice Rossi-Landi, Trustee of the Beatrice Rossi-Landi Revocable Trust;
Ben F. Vaughan, III and Frost Bank, N.A., Trustees of the Genevieve Tarlton Dougherty
                          Trust No. 2 for Ben F. Vaughan, III;
Ben F. Vaughan, III and Frost Bank, N.A., Trustees of the Genevieve Tarlton Dougherty
                          Trust No. 2 for Genevieve Vaughan;
   Wells Fargo Bank, N.A., Trustee of the Kevin Dougherty Exempt Subshare Trust;
      Frost Bank, N.A., Trustee of the Melissa Dougherty Exempt Subshare Trust;
  Mary Patricia Dougherty, Trustee of the Mary Patricia Dougherty Revocable Trust;
                             Stephen Tarlton Dougherty;
       Ben F. Vaughan, III, Trustee of the Ben F. Vaughan, III Revocable Trust;
   Catherine Payer, Trustee of the Rachael Catherine Vaughan GST Exempt Trust;
     Catherine Payer, Trustee of the Daniel Benjamin Vaughan GST Exempt Trust;
     Catherine Payer, Trustee of the Patrick Michael Vaughan GST Exempt Trust;
  James Cullen Vaughan; Genevieve Vaughan; Kevin Dougherty; Melissa Dougherty;
Earl Custer Morris III; John Eugene Boaz; Jerry G. McNabb; Cheri McNabb Rambeau;
       Dewain Robert McNabb; McNabb Management LLC; Yvonne Wellberg;
                        and Doughtery OGMRI, LLC, Appellees




       APPEAL FROM 345TH DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE ROSE, JUSTICES FIELD AND TOTH
    DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD
This is an appeal from the judgment signed by the trial court on July 27, 2018. Appellant has

filed an unopposed motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and the court

below.